COWEN, Circuit Judge,
concurring in part, dissenting in part.
While I concur that the Union’s grievance is arbitrable, I disagree that the district court’s order deeming the ex 'parte arbitration before Arbitrator McDaniel “not effectual” violates the Norris-La-Guardia Act (“NLA”). Section 7 of the Norris-LaGuardia Act requires federal courts to follow certain procedures before issuing an injunction “in any case involving or growing out of a labor dispute.” 29 U.S.C. § 107. I would hold that the suit by Lukens to enjoin the Union from arbitrating rather than litigating their grievance does not involve a “labor dispute” to which the NLA applies.
Section 4 of the NLA enumerates the kinds of labor activities that the Act was designed to protect. , 29 U.S.C. § 104. Representative of these activities are “[b]e-coming or remaining a member of any labor organization” and “[assembling peaceably to act or to. organize to act.” 29 U.S.C. § 104(b), (f). In International Union, UAW v. Mack Trucks, Inc., 820 F.2d 91, 97-98 (3d Cir.1987), we decided whether the district court could enjoin an employer from violating a collective bargaining agreement by unilaterally changing its employees health insurance. We held that the district court had jurisdiction to issue an injunction because the parties’ dispute did not implicate the rights of association or self-organization that the NLA was designed to safeguard:
There is nothing in the complaint to suggest that either party here is using its economic powers in. any way to bring pressure upon the other. Here, there is a mere disagreement as to the meaning and effect of certain terms of the contract This we think, is not the type of “labor dispute” to which Norris-LaGuar-dia is directed.
Id. at 97 (quoting Retail Clerks Union Local 1222, AFL-CIO v. Alfred M. Lewis, Inc., 327 F.2d 442, 446-48 (9th Cir.1964)).
Like the dispute in Mack Trucks, a dispute over arbitrability “is a mere disagreement as to the meaning and effect of certain terms of the contract” and does not implicate any of the basic freedoms that the NLA seeks to protect. As one court has noted, “[i]t is clear that the intent of the draftsman of these statutes was to curtail the use of injunctions against concerted labor activity, not the use of injunctions against the improper invocation of the arbitration process.” American Broadcasting Companies, Inc. v. American Federation of Television and Radio Artists, 412 F.Supp. 1077, 1082 (S.D.N.Y.1976); accord Umeko, Inc. v. New York Coat, Suit, Dress, Rainwear & Allied Workers Union, 484 F.Supp. 210, 211 (S.D.N.Y.1980).1 Accordingly, I would conclude that the NLA does not apply to the district court’s order in the present case.
In Textile Workers Union of America v. Lincoln Mills, 353 U.S. 448, 457-59, 77 S.Ct. 912, 918-19, 1 L.Ed.2d 972 (1957), the Supreme Court held that the procedural requirements of section 7 of the NLA do not apply to a district court order compelling arbitration. In so holding, the Court determined that “[t]he failure to arbitrate was not a part and parcel of the abuses against which the Act was aimed.” Lincoln Mills, 353 U.S. at 458, 77 S.Ct. at 918. The Court also concluded that the “congressional policy toward settlement of labor disputes by arbitration” justified excluding orders to compel arbitration from the requirements of the Act. Id. at 458-59, 77 S.Ct. at 918-19.
In the context of the NLA, there is no principled distinction between an action to compel arbitration and an action to enjoin arbitration. First, like a party’s refusal to submit an arbitrable dispute to arbitration, see Lincoln Mills, 353 U.S. at 458, 77 S.Ct. at 918, a party’s attempt to arbitrate an unarbitrable dispute is not “a part and *681parcel of the abuses against which the [NLA] was aimed.” Second, if parties were powerless to stay or enjoin the arbitration of unarbitrable disputes, the potential for waste of time and money would make employers and unions alike more reluctant to enter into arbitration agreements in the first place. Thus, orders enjoining the arbitration of unarbitrable disputes, like orders compelling arbitration, are entirely consistent with the congressional policy favoring the peaceful resolution of labor disputes through arbitration.2 Third, actions to compel and to enjoin arbitration involve the same basic issue: whether a conflict is arbitrable. Because the only significant difference between the two actions is the posture of the party initiating the suit, it would be anomalous to label one action and not the other a “labor dispute” under the NLA.
I also disagree with the majority opinion’s application of the “clearly erroneous” standard of review to the district court’s determination that the Union’s grievance is arbitrable. While I agree that the grievance is arbitrable, I would hold that the determination as to the scope of the arbitration agreement is subject to plenary review. See Shearson Lehman Hutton, Inc. v. Wagoner, 944 F.2d 114, 121 (2d Cir.1991).
Quoting John F. Harkins Co. v. Waldinger Corp., 796 F.2d 657, 660 (3d Cir.1986), cert. denied, 479 U.S. 1059, 107 S.Ct. 939, 93 L.Ed.2d 989 (1987), the majority opinion characterizes • the issue of arbitra-bility as a factual question that turns on “the intent of the parties regarding arbitration.” At 673. The majority, however, quotes Harkins out of context. In Har-kins, we were faced with determining which of two distinct arbitration clauses contained in two separate agreements applied to the parties’ dispute. We thus sought to ascertain “the intent of the parties as to what arbitration clause controlled.” We did not state that the scope of either clause turned on the parties’ intent.
The majority opinion’s reliance on Painewebber, Inc. v. Hartmann, 921 F.2d 507 (3d Cir.1990),3 is similarly misplaced. In Painewebber, we applied the clearly erroneous standard to the district court's findings of intent, but also' stated that “we must look to the federal Arbitration Act ... and the case law that has evolved théreunder, in reviewing the propriety of the district court’s order.” Id.' at 510. Furthermore, the issue in Painewebber was not whether the underlying dispute was within the scope of the arbitration clause, but whether the expiration of a limitations period imposed under the arbitration agreement was a substantive bar to arbitration or an affirmative defense for the arbitrator to consider. Id.
To the extent that a proper analysis of the issue of arbitrability requires us to consider the parties’ intent, I agree that we are bound by well-settled principles to .adopt the district court’s relevant factual findings unless clearly erroneous. See Matter of Barclay Industries, Inc., 736 F.2d 75, 78 (3d Cir.1984). As the majority opinion itself illustrates, however, the question of intent is merely one factual component of an overarching analysis that determines whether a collective bargaining agreement gives rise to a legal duty to arbitrate. See at 672. In E.M. Diagnostic Sys., Inc. v. Local 169, International Bhd. of Teamsters, 812 F.2d 91, 95 (3d Cir.1987), we acknowledged the operation of a legal “presumption of arbitrability” and further interpreted the Supreme Court’s decision in AT & T as directing a court’s analysis to *682three distinct questions: (1) whether the dispute fits within the general scope of the arbitration clause; (2) whether any other provision in the agreement expressly excludes the dispute from arbitration; and (3) whether there is any other “forceful evidence” indicating the parties’ intent to exclude the claim. As a whole, this inquiry presents mixed questions of law and fact. Because a court must interpret and apply legal precepts, and not merely make factual findings with respect to intent, a determination as to arbitrability should be subject to plenary review. See Ram Construction Co. v. American States Ins. Co., 749 F.2d 1049, 1052-53 (3d Cir.1984).

. I recognize, as does the majority opinion, that ABC and Umeko have been implicitly called into question by Jou-Jou Designs, Inc. v. International Ladies Garment Workers Union, AFL-CIO, 643 F.2d 905, 911 (2nd Cir.1981). However, I do not find the arguments set forth in Jou-Iou Designs or the other similarly-decided cases cited by the majority opinion persuasive.


. While consistent with the national policy favoring arbitration, such injunctions also give maximum effect to important countervailing principles. These are: (1) that "arbitration is a matter of contract and a party cannot be required to submit to arbitration any dispute which he has not agreed so to submit," AT & T Technologies, Inc. v. Communications Workers of America, 475 U.S. 643, 648, 106 S.Ct. 1415, 1418, 89 L.Ed.2d 648 (1986) (quoting United Steelworkers v. Warrior & Gulf Navigation Co., 363 U.S. 574, 582, 80 S.Ct. 1347, 1353, 4 L.Ed.2d 1409 (I960)); and (2) that the question of arbi-trability “is undeniably an issue for judicial determination.” Id. 475 U.S. at 649, 106 S.Ct. at 1418.


. See at 672.